Exhibit 10.1

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between
Suzanne Dawson (“Employee”) and Yoga Works, Inc., as successor in interest to
Whole Body, Inc. (the “Company” and together with Employee, the “Parties” and
each individually a “Party”).  Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Employment Agreement (as
defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of March 27, 2017 (the “Employment Agreement”); and

WHEREAS, in connection with the Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective April 20, 2018
(the “Date of Termination”), the Parties wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
the Employee may have against the Company and any of the Releasees as defined
below, including, but not limited to, any and all claims arising out of or in
any way related to Employee’s employment with or separation from the Company or
its subsidiaries or affiliates but, for the avoidance of doubt, nothing herein
will be deemed to release any rights or remedies in connection with Employee’s
ownership of vested equity securities of the Company or Employee’s right to
indemnification by the Company or any of its affiliates pursuant to contract or
applicable law (collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the Severance Payments described in the
Employment Agreement and this Agreement, which, pursuant to the Employment
Agreement, are conditioned on the Employee’s execution and non-revocation of
this Agreement, and in consideration of the mutual promises made herein, the
Company and Employee hereby agree as follows:

1.Severance Payments; Salary and Benefits.  Notwithstanding anything to the
contrary set forth in the Employment Agreement, in lieu of the amounts set forth
in Section 4(b) of the Employment Agreement which is hereby superseded in all
respects by this Section 1, subject to Employee signing on or before the
twenty-first (21st) day following the Date of Termination, and not subsequently
revoking, this Agreement, and Employee’s continued compliance with Sections 5
and 6 of the Employment Agreement, Employee shall receive the following:

(a) An amount in cash equal to One Hundred Thirty-Seven Thousand Five Hundred
Dollars ($137,500), payable in the form of salary continuation in regular
installments over the six- (6-) month period following the Date of Termination
(the “Severance Period”) in accordance with the Company’s normal payroll
practices; and   

(b) If Employee elects to receive continued medical, dental or vision coverage
under one or more of the Company’s group healthcare plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse Employee for, the COBRA premiums
for Employee under such plans during the period commencing on the Date of
Termination and ending upon the earliest of (1) the last day of the Severance
Period, (2) the date that Employee becomes no longer eligible for COBRA, or (3)
the date Employee becomes eligible to receive healthcare coverage from a
subsequent employer.  Notwithstanding the foregoing, if the Company determines
in its sole discretion that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall in lieu thereof
provide to Employee a gross monthly payment in an amount to cover the full
monthly COBRA premium that Employee would be required to pay to continue
Employee’s group health coverage in effect on the Date of Termination (which
amount shall be based on the premium for the first month of COBRA coverage),
less the amount the Employee would have had to pay to receive group health
coverage for the Employee based on the cost sharing levels in effect on the Date
of



--------------------------------------------------------------------------------

 

Termination, which payments shall be made regardless of whether Employee elects
COBRA continuation coverage and shall commence in the month following the month
in which the Date of Termination occurs and shall end on the earlier of (1) the
last day of the Severance Period, (2) the date that Employee becomes no longer
eligible for COBRA or (3) the date Employee becomes eligible to receive
healthcare coverage from a subsequent employer.

In addition, to the extent not already paid, and subject to the terms and
conditions of the Employment Agreement, the Company shall pay or provide to the
Employee all other payments or benefits described in Section 3(c) of the
Employment Agreement, subject to and in accordance with the terms thereof.

2.Release of Claims.  Employee agrees that, other than with respect to the
Retained Claims, the foregoing consideration/severance payments represent
settlement in full of all outstanding obligations owed to Employee by the
Company, its parent, any of their direct or indirect subsidiaries and
affiliates, and any of their current and former officers, directors, equity
holders, managers, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Releasees”).  Employee, on her own behalf and on
behalf of any of Employee’s affiliated companies or entities and any of their
respective heirs, family members, executors, agents, and assigns, other than
with respect to the Retained Claims, hereby and forever releases the Releasees
from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement (as defined in
Section 7 below), including, without limitation:

(a)any and all claims relating to or arising from Employee’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b)any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the California Fair Employment and Housing Act; the California Equal Pay Law;
the Moore-Brown-Roberti Family Rights Act of 1991; the California Labor Code;
the California WARN Act; the California False Claims Act; and the California
Corporate Criminal Liability Act;

2

 

--------------------------------------------------------------------------------

 

(e)any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Employee’s employment, pursuant to written terms of
any employee benefit plan of the Company or its affiliates and Employee’s right
under applicable law and any Retained Claims.  This release further does not
release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement.

In addition, nothing in this Release precludes Employee from participating in
any investigation or proceeding before any federal or state agency, or
governmental body, including, but not limited to, the Equal Employment
Opportunity Commission, the Securities and Exchange Commission and/or the
Department of Justice.

3.Acknowledgment of Waiver of Claims under ADEA.  Employee understands and
acknowledges that she is waiving and releasing any rights she may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary.  Employee understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement.  Employee understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled.  Employee
further understands and acknowledges that she has been advised by this writing
that:  (a) she should consult with an attorney prior to executing this
Agreement; (b) she has twenty-one (21) days within which to consider this
Agreement; (c) she has seven (7) days following her execution of this Agreement
to revoke this Agreement pursuant to written notice to the General Counsel of
the Company; (d) this Agreement shall not be effective until after the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.  In the event Employee signs this Agreement and returns it to the
Company in less than the twenty-one (21) day period identified above, Employee
hereby acknowledges that she has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement.

4.Severability.  In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction

3

 

--------------------------------------------------------------------------------

 

or arbitrator to be illegal, unenforceable, or void, this Agreement shall
continue in full force and effect without said provision or portion of
provision.

5.No Oral Modification.  This Agreement may only be amended in a writing signed
by Employee and a duly authorized officer of the Company.

6.Governing Law; Dispute Resolution.  This Agreement shall be subject to the
provisions of Sections 11(a), 11(c) and 11(i) of the Employment Agreement.

7.Effective Date.  If the Employee has attained or is over the age of forty (40)
as of the Date of Termination, then Employee has seven (7) days after signing
this Agreement to revoke it and this Agreement will become effective on the
eighth (8th) day after Employee signed this Agreement, so long as it has been
signed by the Parties and has not been revoked by Employee before that date (the
“Effective Date”).  If the Employee has not attained the age of forty (40) as of
the date of Employee’s termination of employment, then the “Effective Date”
shall be the date on which Employee signs this Agreement.

8.Voluntary Execution of Agreement.  Employee understands and agrees that she
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of her claims against the Company and any of the other
Releasees.  Employee acknowledges that:  (a) she has read this Agreement; (b)
she has not relied upon any representations or statements made by the Company
that are not specifically set forth in this Agreement; (c) she has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of her own choice or has elected not to retain legal counsel; (d)
she understands the terms and consequences of this Agreement and of the releases
it contains; and (e) she is fully aware of the legal and binding effect of this
Agreement.

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.  

 

Dated:  Apr 25, 2018

/s/ Suzanne Dawson
Suzanne Dawson

 

 

 

COMPANY

Dated:  Apr 25, 2018

By:/s/ Rosanna McCollough_______

Name:__Rosanna McCollough ________

Title:___CEO______________________

 

 

 

 

 

 

 

 

 

 

 

 